Citation Nr: 1440639	
Decision Date: 09/11/14    Archive Date: 09/18/14

DOCKET NO.  10-46 218	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for headaches.


REPRESENTATION

Appellant represented by:	David S. Russotto, Attorney at Law


ATTORNEY FOR THE BOARD

Mary E. Rude, Associate Counsel


INTRODUCTION

The Veteran had honorable, active military service from March 1972 to March 1975.  His service from March 1975 to March 1976 was terminated under conditions other than honorable which constitutes a bar to an award of benefits based on a disorder incurred or aggravated during that second term.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In April 2013, the case was remanded for further evidentiary development, and in August 2013 the Board denied the claim.  Thereafter, the appellant appealed the denial to the United States Court of Appeals for Veterans Claims (Court).  In February 2014 the Court granted a joint motion for remand.  The case is now, again, before the Board for adjudication.

The Veteran's Virtual VA electronic claims file and the Veterans Benefits Management System (VBMS) paperless claims processing system have been reviewed in conjunction with the current appeal.  A review of the documents in such files reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.

As noted in April and August 2013, the issue of entitlement to service connection for residuals of a traumatic brain injury, other than headaches, has been raised but has not yet been adjudicated.  Therefore, the Board does not have jurisdiction over this issue, and it is again referred to the agency of original jurisdiction for appropriate action.

The appeal is REMANDED to the agency of original jurisdiction.  VA will notify the appellant if further action is required.


REMAND

In May 2014, the Veteran and his representative submitted additional medical opinions from a private physician, private treatment records, and VA treatment records, as well as a request that this new evidence be reviewed by the agency of original jurisdiction.  This case must therefore be remanded to the agency of original jurisdiction for consideration of this new evidence and, if the claim continues to be denied, the issuance of a supplemental statement of the case.  38 U.S.C.A. § 7105(e) (West Supp. 2013); 38 C.F.R. § 19.37(b) (2013).

Additionally, the Board notes that the Veteran failed to appear for the VA examination scheduled in April 2013 and has not provided any good cause for his failure to appear.  Therefore, no further VA examinations for this issue are warranted.  The Board finds, however, that an additional addendum opinion from the June 2008 VA examiner is needed to clarify her findings regarding the relationship, if any, between the Veteran's headaches and his December 1972 injury to the mouth which required sutures.

The evidence submitted by the Veteran in May 2014 indicates that he receives treatment from the Fayetteville VA Medical Center.  All outstanding, relevant VA treatment records must be acquired and associated with the claims file.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding, pertinent records of treatment of the Veteran from the Fayetteville VA Medical Center.  All records received should be associated with the claims file.  If the agency of original jurisdiction cannot locate the Federal records requested herein, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  Then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim.  The claimant must then be given an opportunity to respond.

2.  Obtain an additional medical opinion addressing the etiology of the Veteran's headaches from the physician who performed the June 2008 VA examination.  The physician must be provided access to the Veteran's claims folder, as well as to any pertinent files in Virtual VA and/or VBMS.  The physician must specify in the report that the entire claims file and any Virtual VA and VBMS records have been reviewed.  After a thorough review of the claims file and medical history, the physician is requested to prepare an addendum opinion which addresses the following: 

In light of the examination findings and all relevant treatment records spanning from March 1972 to March 1975, is at least as likely as not (i.e., there is a 50/50 chance) that the Veteran's current headache disorder is related to his military service during that term?  The physician may consider the history reported in March 1976, although it is noted that disorders incurred during the Veteran's second term in service are not eligible for service connection.

The physician must also specifically address the Veteran's December 1972 in-service injury to the mouth which required sutures, his reports of experiencing headaches regularly since service, and all letters from Dr. D.P.

The physician must provide both clear conclusions and a thorough and well-reasoned medical explanation supporting any opinion offered.  If she is unable to provide an opinion, that fact must be stated and the reasons why an opinion cannot be provided explained.  That is, the physician must specifically explain why the cause of any diagnosed headache condition is unknowable.

If the physician who conducted the June 2008 VA examination is not available, the record should be forwarded to an equally qualified physician, who is to address the questions above.

3.  Review all additional evidence and readjudicate the Veteran's claim of entitlement to service connection for headaches.  If the benefit sought remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be provided an opportunity to respond.  The case should then be returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

